               Case 19-51152-CSS           Doc 22-2    Filed 05/03/21     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 7

Xceligent, Inc.                                            Case No. 17-12937 (CSS)

                              Debtor.


Alfred T. Giuliano, Chapter 7 Trustee for the
Bankruptcy Estate of Xceligent, Inc.


                              Plaintiff,
v.                                                        Adv. No.     19-51152

Bisnow LLC


                              Defendant.


                                  CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on this 3rd day of May, 2021, a true and correct

copy of the Plaintiff’s Request for Entry of Default was served via first class mail, postage

prepaid, upon the party as set forth below.

Bisnow LLC
718 7th S treetN W 2nd Floor
Washington, DC 20001




Dated: May 3, 2021                            By: /s/ Jennifer Vagnozzi
                                                  Jennifer Vagnozzi, Paralegal
                                                  Flaster/Greenberg P.C.




8001380 v1
